Citation Nr: 0605908	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-24 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from April 
1969 to November 1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
of entitlement to service connection for hepatitis C.  

Note that, when filing his substantive appeal (VA Form 9) in 
August 2003, the veteran requested a hearing at the RO before 
a Veterans Law Judge (VLJ) of the Board.  But the veteran 
failed to report for his November 2004 hearing, as scheduled.  
There are no other hearing requests of record, and he has not 
justified his absence or requested to reschedule his hearing, 
so the Board deems his request for a hearing withdrawn.  See 
38 C.F.R. § 20.704(d) (2005).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his claim has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran's hepatitis C is causally or 
etiologically related to his service in the military.


CONCLUSION OF LAW

The veteran's hepatitis C was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

In this case at hand, the veteran was sent VCAA letters in 
March and June 2002.  Those letters correctly explained the 
type of evidence required to substantiate his claim of 
entitlement to service connection for hepatitis C.  The 
letters also indicated what evidence he was responsible for 
obtaining and what VA had done and would do in helping him 
obtain supporting evidence.  There was no specific mention, 
per se, of the "fourth element" discussed in Pelegrini II, 
but the letters nonetheless explained that he should identify 
and/or submit any supporting evidence.  And in Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), the Court held that 
requesting additional evidence supportive of the claim rather 
than evidence that pertains to the claim does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists.  Furthermore, as also held in Mayfield, an error, 
whether procedural or substantive, is only prejudicial "when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  

The content of the VCAA notices therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in March 2002, so prior to the RO's initial adjudication of 
his claim in August 2002.  Indeed, even the second VCAA 
notice in June 2002 was before the initial adjudication of 
his claim.  So this complied with the Pelegrini II 
requirement that VCAA notice, to the extent possible, precede 
the initial RO adjudication.  The March 2002 and June 2002 
VCAA notices also provided the veteran with ample opportunity 
to respond before his appeal was certified to the Board.  And 
he has not indicated he has any additional relevant evidence 
to submit or which needs to be obtained.  So under these 
circumstances, the Board finds that he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield, 19 Vet. App. 
at 128 (holding that section 5103(a) notice [even if] 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).  



Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The veteran clearly had service in Vietnam, from October 1969 
to November 1970.  But, regardless, he is not entitled to a 
presumption of service connection for his hepatitis C on the 
basis of Agent Orange exposure.  38 C.F.R. § 3.309.  That 
said, he still may be entitled to service connection for this 
disease on a direct basis if, as required by the holding in 
Combee, there is probative evidence showing his hepatitis is 
otherwise related to his military service.

The veteran's October 1968 Report of Medical History for 
enlistment indicates he complained of experiencing stomach, 
liver, or intestinal problems.  It was indicated he had a 
history of abdominal cramps with diarrhea.  The 
contemporaneous Report of Medical Examination shows that a 
clinical evaluation of his abdomen, skin, genitourinary 
system, and endocrine system were normal.  He began serving 
on active duty in the military in April 1969.

In March 1970, the veteran was treated for an ulceration on 
the inferior aspect of his penis, beneath the foreskin, which 
was diagnosed as a chancroid.

The veteran's November 1970 Report of Medical Examination for 
purposes of separation from the military shows that a 
clinical evaluation of his abdomen, skin, genitourinary 
system, and endocrine system were normal.  His military 
service ended later that same month.

A November 1988 letter from the Marshall University School of 
Medicine indicates the veteran had normal urinalysis and 
liver function tests in 1982.

A May 1990 American Red Cross Hepatitis Test Results form 
indicates the veteran's blood donation was found to be 
reactive to the antibody to the hepatitis C virus.

A November 2001 VA Agent Orange examination report indicates 
the veteran said he developed hepatitis C since his Agent 
Orange exposure.  Following a blood test that was positive 
for the hepatitis C antibody, the assessment was hepatitis C, 
which "could be related to" Agent Orange exposure.  No 
explanation was provided for the association of his hepatitis 
C to his Agent Orange exposure.

A February 2002 VA gastroenterology consultation note 
indicates the veteran denied intravenous (IV) drug use, blood 
treatments, or getting tattoos.  He also denied heavy alcohol 
use, but reported a history of having venereal diseases on 
multiple occasions.  The impression was hepatitis C 
infection, without stigmata, and chronic liver disease.  

Another February 2002 VA treatment record indicates the 
veteran was diagnosed with hepatitis C about 8 years earlier.

A March 2002 VA form letter indicates that, based on the 
results of the veteran's November 2001 Agent Orange 
examination, he reported symptoms and conditions related to 
Agent Orange, and that the diagnosis of hepatitis C was 
related to Agent Orange. 

A May 2002 VA treatment note shows the veteran's hepatitis C 
was asymptomatic.

The veteran was afforded a VA examination in July 2003.  
According to the report of the evaluation, he said that he 
discovered he had hepatitis C when he tried to give blood to 
the Red Cross in May 1990.  He also reported that he had 
unprotected sex while serving in Vietnam, and that he was 
treated for chancroid venereal disease twice.  He denied 
receiving any blood transfusions and body piercing.  He 
related that he drank heavily until 1976, but now only drinks 
socially.  He denied a history of jaundice or episodes of 
hepatitis.  He also denied a history of hemodialysis and 
organ transplants.  He further denied IV drug use or 
intranasal cocaine use.  He related that he had a tattoo, but 
that it was only obtained 2 or 3 months ago.  He also 
acknowledged he had high risk sexual activity both during and 
after his military service.  His liver function tests were 
normal, and there was no evidence of current liver disease, 
despite the positive hepatitis C test.  The VA examiner noted 
that the veteran's claims file, service medical records, and 
VA medical records were reviewed.  The impression was chronic 
hepatitis C.  The VA examiner concluded that the cause of the 
veteran's hepatitis C was likely his participation in 
unprotected sex during and after his military service, but 
that the 20-year period between his discharge from service 
and the diagnosis suggested his hepatitis C was incurred 
after his service.



Thus, based on the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for hepatitis C - including on the 
grounds that the veteran was exposed to Agent Orange.  So his 
claim must be denied.  38 C.F.R. § 3.102.  While the Board 
acknowledges that he was diagnosed with hepatitis C and that 
he is presumed to have been exposed to Agent Orange 
during service, hepatitis C is not a condition entitled to 
presumptive service connection in accordance with 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

And while the Board also acknowledges the opinion of the VA 
medical provider at the November 2001 VA Agent Orange 
examination, that the veteran's hepatitis C "could be 
related to Agent Orange exposure," there is simply no 
indication this medical provider considered all of the 
relevant evidence concerning this appeal, particularly as the 
veteran's medical history concerning several other possible 
risk factors for the viral infection, was not obtained.  Nor 
did the VA medical provider offer an explanation for such a 
relationship.  Instead, he simply drew a conclusion based 
mostly - if not entirely - on the history and information 
as recounted by the veteran, himself, in the course of being 
evaluated.  See, e.g., Reonal v. Brown, 5 Vet. App. 458 
(1993) (a diagnosis and purported relationship to service is 
only as good and credible as the history on which it was 
predicated).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence to establish entitlement to service 
connection).

Furthermore, the veteran's service medical records are 
entirely unremarkable for evidence of hepatitis C.  See  
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").   His military physical examination reports 
consistently showed normal evaluations of his abdomen, skin, 
genitourinary system, and endocrine system.  Likewise, his 
service medical records are negative for evidence of any risk 
factors or causal events, such as wounds, blood transfusions, 
and additional tattoos - that is, beyond the tattoo noted on 
his left arm when he entered and left service.  And, although 
he was treated for a chancroid during service and admitted to 
having unprotected sex during service, his hepatitis C first 
manifested many years after his service ended in November 
1970; the earliest confirmed diagnosis was in 1990, nearly 20 
years after the fact.  Indeed, this was the primary reason 
the July 2003 VA examiner ultimately concluded the veteran's 
hepatitis C was incurred after his service in the military 
had ended (as opposed to during).  See Savage, 10 Vet. App. 
at 495-498 (requiring medical evidence of chronicity and 
continuity of symptomatology).  See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  

In discussing the basis of his medical opinion, the July 2003 
VA examiner cited the many years of unprotected sex the 
veteran had following his discharge from service before the 
initial diagnosis of hepatitis C (in 1990 or thereabouts) as 
more indicative of when the condition initially manifested.  
The VA examiner not only considered the veteran's assertions 
and history, but also undertook a comprehensive clinical 
examination of the veteran and undertook a review of the 
entire evidentiary record.  Consequently, his medical opinion 
has the proper factual foundation; in other words, it was 
well informed and not premised on unsubstantiated 
allegations.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  This, in turn, gives it 
greater probative value than the opinion after the VA Agent 
Orange examination to the contrary - even aside from the 
fact the VA Agent Orange Registry opinion was very 
speculatively worded.  While an accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, 
there must at least be a sufficiently definitive opinion on 
etiology to rise above the level of pure equivocality.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).



As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his hepatitis C - especially insofar as whether it is 
related to his service in the military.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober, 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.

For these reasons, the preponderance of the evidence is 
against the claim, so the benefit of the doubt rule does not 
apply.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for hepatitis C is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


